DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/20 and 2/25/21 has been considered by the examiner.
Drawings
The drawings received on 3/25/20 are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 8-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipate by TDK CORP (JP 2014160737).
TDK CORP (JP 2014160737) discloses a Coil apparatus used as e.g. reactor, has core that comprises split-core portions which are isolated along axial direction, and elastic curved portion which presses each split-core portion along specific shaft with respect to case in Figs. 1-17.

In regard to claim 1. A power conversion device (Figs. 1a and 1b), comprising: an electromagnetic induction instrument wherein an upper core(12) and a lower core (12) having magnetism are electromagnetically coupled across a coil body (30); a frame body (90) (Fig. 3c) on which the electromagnetic induction instrument is mounted; a potting resin member (92) (Fig. 3c) with which a space between the frame body and the electromagnetic induction instrument is filled; and a fixing member (Fig. 3c: use of leaf spring member 100), disposed above the electromagnetic induction instrument so as to cover the upper core, of which an end portion is attached to the frame body (90), wherein the electromagnetic induction instrument is fixed to the frame body by the fixing member (100) (Fig. 3c: the core 12/ coil 30 arrangement is fixed to the frame body 90 by the fixing member 100).

In regard to claim 2. The power conversion device according to claim 1, wherein filling is carried out so that a surface of the potting resin member (92) (Fig. 3c) is parallel to an abutment interface between the upper core (12) and the lower core (12), and the electromagnetic induction instrument is disposed planarly so that the abutment interface is parallel to a bottom face of the frame body (Fig. 3c: it can be seen that the upper surface of the filling material (Fig. 3c: it can be seen that the upper surface of the filling 

In regard to claim 3. The power conversion device according to claim 2, wherein a filling height of the potting resin member is set to a height on a lower side of the abutment interface, or a height such that a gap space between the upper core and the coil body is not filled with the potting resin member (Fig. 3c: a gap space between the upper core and the coil body is not filled with the potting resin member).

In regard to claim 5. The power conversion device according to claim 1, wherein the fixing member is configured of a spring member that applies a load to the electromagnetic induction instrument (Fig. 3c: use of leaf spring member 100 like in the present application).

In regard to claim 8. The power conversion device according to claim 3, wherein the coil body is configured by a multiple of windings being enveloped by a molded resin, a protruding portion or a recessed portion is formed in the molded resin, and the protruding portion or the recessed portion of the coil body is disposed so as to face the gap space between the upper core and the coil body (Figs. 14a and 14b: a recess portion is formed between the two winding turns of the upper layer of winding. At the position of this recess portion, the coil body is disposed so as to face the gap space between the upper and lower core).



In regard to claim 10. The power conversion device according to claim 1, wherein a formation region of the fixing member disposed above the electromagnetic induction instrument is limited to a core formation region (Fig. 3c: use of the spring member 100).

In regard to claim 11. The power conversion device according to 1, wherein a hole portion is provided in the upper core, and the hole portion is disposed above the coil body (Figs. 13 and 14a: see the hole portion in the upper core part 12 for the dissipating plate 15a).

In regard to claim 12. A power conversion device (Figs. 1a and 1b), comprising: an electromagnetic induction instrument wherein an upper core (12) and a lower core (12) having magnetism are electromagnetically coupled across a coil body; a metal case in which the electromagnetic induction instrument is housed through one opened face; a 

In regard to claim 13. The power conversion device according to claim 2, wherein a heat dissipating plate formed of a metal member is disposed between the upper core and the fixing member (Fig. 13 and paragraph 78: see the dissipating plate 15a connected to the tape shaped member 80 made of connective material. Paragraph 78 “When also giving heat dissipation to the tape-shaped member 80, it is preferable to be comprised with the material which is excellent in pyroconductivity of the core 12 and the tape-shaped member 80 is comprised by the material etc. which are specifically, excellent in the pyroconductivity of metals, such as aluminum and copper, or these alloys”).


In regard to claim 14. The power conversion device according to claim 2, wherein a formation region of the fixing member disposed above the electromagnetic induction instrument is limited to a core formation region (Fig. 3c: use of the spring member 100).

In regard to claim 15. The power conversion device according to claim 2, wherein a hole portion is provided in the upper core, and the hole portion is disposed above the coil body (Figs. 13 and 14a: see the hole portion in the upper core part 12 for the dissipating plate 15a).

In regard to claim 16. The power conversion device according to claim 3, wherein a heat dissipating plate formed of a metal member is disposed between the upper core and the fixing member (Fig. 13 and paragraph 78: see the dissipating plate 15a connected to 

In regard to claim 17. The power conversion device according to claim 3, wherein a formation region of the fixing member disposed above the electromagnetic induction instrument is limited to a core formation region (Fig. 3c: use of the spring member 100).

In regard to claim 18. The power conversion device according to claim 3, wherein a hole portion is provided in the upper core, and the hole portion is disposed above the coil body (Figs. 13 and 14a: see the hole portion in the upper core part 12 for the dissipating plate 15a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over TDK CORP (JP 2014160737) in view of MITSUBISHI ELECTRIC CORP (JP 2016 219612)
             TDK CORP discloses the claimed invention except for the abutment interface is configured so as to be above the coil body.  MITSUBISHI ELECTRIC CORP teach the use of the abutment interface is configured so as to be above the coil body in Fig. 22. It would have been obvious to one having ordinary skill in the art at the time of filing the invention to place the abutment interface is configured so as to be above the coil body as taught by MITSUBISHI ELECTRIC CORP in TDK CORP invention in order to improve the efficiency of the converter.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over TDK CORP (JP 2014160737) in view of AUTONETWORKS TECHNOLOGIES  (EP 3067904)
             TDK CORP discloses the claimed invention except for a space between the upper core and the fixing member, and filling with the potting resin member is carried out to a height such that the space is completely filled and fixing member has a stepped form configured of a fixing portion that is fixed to the frame body and a linear portion that is brought into contact with the potting resin member.  AUTONETWORKS TECHNOLOGIES teach a space between the upper core and the fixing member, and filling with the potting resin member is carried out to a height such that the space is completely filled and fixing member has a stepped form configured of a fixing portion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838